COPY




' OFFICBOFTHEATTORNEY           GENERALOFT-
                       AUSTIN




amver ml8121
Attorney General




          We ham your request
          -8 are fiadingit impossiblete ~~~gloy.keputy
     Tax A8useror8to awes8 taxeu for .(lS&)~tueltosnd
     one-haltaents in the City aad tlS#)fifteenaenta
                               by a StatuSe.
     in the aoantry 8s provfided
          -Ia raat it 18 #qi#salblefor us to iilrsthem        ,
     next year emtbst basl8.       -
           '30 you thlgk the Gommlrrsionere*
                                           Court OS ?allcer
     County has a right to raise the fees for ansesslag
     tsre&tfnxa la&i In the altp atil16gln tbs tiorratry
                                                      to
     a figure they would eoudder right and mper? fa
     faat we aontamgl.etsralslng it to lS# Pn town and            1 ,::...

     SO# k~the country if it aan bo done.
          "If i,tcannot be dose t3la way, coolC It be
     'takenear6 of out.of the espwse~aaooudt  of the Tar
     hs%BB80r'% and GolleatotiaOfiiw.'
          In.answer $0 your questlonsws advios a8 follmua:
It 3.~our undersltandingth& aacording to the Last preoedlng
Federal aensus~ Parker County bassa population of ZO,48&
   It is also our understandingthat the aadeaead valuation of
   F'aeer county',                                        536.960.
                  as shown by the l94Z tnr rolls; was $ll,J
   Ii we axe correct as to the above set out populationand aisesaed
   velufitionof Fa*er Count then Pmker County eoaea unlerthe
   prwlal OM of Art. 3902, P rA.C.8, ~~2Texna, whloh.proridasr
              "aheneverany alstriat, aounty or pnalnat
        oftleer shall rqulre the services of daputfes,
        ai3slstantaor ale* ln,the psrfozmanaeaf his duties
        ha shall.applyto the County Caa@sslonen* Cut& oi
        his aounty for authority to appoint amh ~eputla,~.
        ~slstsnb or alarks, stating   by morn ap ltoetiou
        the number needed, the paoitloa to be fllPed.and,'the
        wuut to be mid. Said applicatlo~shall be acaoat-
        penlad by a stateatentoh+~ing the pmbablw lsociipts
        l?rw fees,aaa&xalons aad ompewetlon to be aolltrated
* ,;.~~~~i%+.-b
           .da otiia~    dllring   th   fleeal.year *a&the     pxmablo
      .~w~wnte          ublah ithall
                                   A!alude all sa.l&la$ and




             -1. fn aolult1as
                            haring a           pulatioo.oftrsnty-five
        thomrau6(Z6,OOO)or lesa.lnhabrtents, flmt 11e8isknt
        orahlef depaty not to emeat Bghtaan maha    ($18pMO)
        Sollars per annum; other assiatants,,$eutlea or olerlrs
        not to erased Flt’teon Eundm  ($4.505.00~ Dellare *per
        nnnu!ae-%0%.
             "1-a. In ooontlee having a populationof twenty-
        five thousand (~~,OOO)lnlmbltmte or less,,accordlag
        to'tk last praoedlng3?edaml OeaaaS end u3ose tax
        values exoeed one Ifaadrsa Falllion?&%N  0100*000,0P0).
        aaoordinr,t.3the last appmof3d tar mlls, the first
        as&latantto the ?PexAssessor and Collcsotorand the flrat
Hon. r?o1onqueen, p. 3


    . asaistsnt to the County Clerk my eaoh reoelve im annusl
      salary of not to erased Three Thousand Dollars ((tS.000)
      per annum, and the oaahlerto the Tax ~sosenor and Col-
      leotor and the County Clerk may eaoh reoelve an armml
      salary af not to eroeed TWO Thouoond, Four Uuodred
      Dollars 083,400)per ennum. The Tax Awbcwor and Col-
      lootor ah011 deolgnat6 in addition to the flrot aoolotoat
      ond oaehler,two heodo of departatsnto, one to bc in ahergs
      oi naaewina,and on0 t;l,be la aharge of aollsirtl~ ln
      such aountlos,who may raoelve~anannual nala of not -
      to escesd Two Thousand, Pour Hundred 3ollaro '%
                                                   ( Z&O]
      psr adalaa,'andany additlona&asolutaato,doputleo or
      olerko ta the Tax mosooor Hid Collaot.ar,or the County
      Clerlinmy reoqlve a~annual oalary of not to oxoeed
      One Thouoond, ElGht EIuu%redUolloro (fl.800) per annum."
           Ii we 6re aoxTWt %a tu our underotandiag   of the
aooeooed.taxvoluotlon bnd the populationof Parker Oouutp,
aa bbove mcanflwed,then you ax8 nCYloea thst under the pro-
rlsloas OS eafd Axt. SOW, the compensation   vlhiah$egall~ may be
allorsd to the deputleo of the Tar AoownuTdr amI Oolleotor oft
Parker CoutltJreumot  axoe~d'the~followlngmad    wuata:,(a)
,rlNt ns~titiutti~ or ahlef ffeptif,*l8OO.:psr enatmg (bj’othtbr
deputlas, not to sxaeed $1500. psr annum sash.
          You are further advise& that the aaleri8s oftdiputlas
in thd oiilooor the Tax Awsqoor and Collsotormay not be ln-
oraaoed ~abotwthe maximaaallowed b law forthslr oalafiao by
         oi paying tbomany addftIonal aimpenaatlan out ot the
the dsrloa
6x jmnaldw
        o tmf~o f           o r 0-w a nyother so ur o e,
                 th eo iflo e;                         or.by
aup othar denrlae.
           If Parker Uounty btwa po,pulatlon ao inbloated-above,
 fhsn Parker County ofilaora are on a oahrg baaio. 331aountloo
 Whorsin the oounty oftlasSo are paid OQ a oelery baele,the dlrpasi-
 tlon Or their fees 18 govwmd by the pro~lalonaof Art. 9918e.
 The Artlole mentfonad lo 1engtQ qd we shall not uet it out in
:'pullhers, as you 0r aoume have 800~~~ to it.   But we point oat
 tti'portion d See. 5, of eald artlole, eeme be@ espeaLally
 pertinantto your questton ae to whether or notthe deputlae of
 the AsaeOOOr oould be psld lnereaeedoompens6tlonfroiSthe Wtkpenee
 eacount*ot said offloe. Said Sea. 1, in pert, la a8 followor
Eon. Holsn q,ueen,~p.
                    4


            *I% dlstrlct orllcer shall be pnid by the Ttnte
      of Toxea any fees or oommleelonfor any service per-
      tonmnd b:ihim; nor 6ball the Stete or any oounty pay
      to any oounty orrloer in sny aountp oongalnl~ a ,popula-
      tlon of twtmty    thousand (20,000) lnhabltantsor more
      aooordlng to the last preoedingFederal Venous any Pee
      QT oomlaolon tor any eervloeby him pdrronned 68 such
      orrloer; provided,,    however, that the wmesaor and
      oolleator o? tam6 ehll oontlnue to 00116ot an6 retain
      ror the benerlt 0r the Orf$eers* Salary Fund or m&h
      herelnfirtsr   Drovidedror. all ree6 and aom~~issions
      ihioh~hr~l&kborlzcd u&ax! la< to oolleot; &xl it
      eball be hls'duty to aoaountror.and to pay m
      plonlssreaelvad by hti Snto the fund or runds oreatad
      3pd rrrorided for under #to provisionsoft this Aot;
       . . .
               (I. . . .
               -SM. s.. It em1 tiathe duty 0r~.au   0rri443m
       to ohat@ axl oolleat in the'muanorsuthorlcod        1llW
       all reee and eos4sla5lon~
                               +hiOb are pclrarlttd   byb%W
       to be ~~IBI&WUIati oolleotedror all orrlafsl ser*$oe



      mlaeion wm due t4 negleot on +h@ part or the offiosr
      charged with thr ~sponslblllty or oollsotlng same, the
      amount or suoh rse or oommlsaloh shell be deduotad rmm
      ths 6alary or such orrloer; i   l            added)
                                     . *(FillIphm41s
          It 1s pulte pxal.utbst und6r p1~10i1~lon8 or the law just
rcrerrad to, all tbe mmkay# whloh aone.luto the bands of tbcntax
asseaeor aud aolleotorby way or teea and oommlaslonsM-C dlspoaed
0r an6 mufit be striotly aooountad ror, by that orrioer.

            kny jmymnt otitor any w6xpense aooount" to any deputy
by                                                    law, but wultl
     way or salary wmld not anly be an eoaelon Or th@,~
be   a dire& violation thereof.
Iton.Rolan Queest p. 5


          On equst 18, 1943, we addrmmed a letter to you, re-
@Keats   oltotlon to tlm 8tatute mentloaed in the rim   wragrpph
or your request, aopleA above, but- have?eoelred DO mply thereto.
shoe we hem bean unable to rlnd the statute   rerermd  to, we have
oonaluded to baa* our opinion upmcthe mmerel rtatutea   oltsd above.
         Our mawer8   to both of your    gueatione    are fn tim natgatlve.
                                        Youm   very   truly




                  I